DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the papers filed on 11/18/2020. Amendments made to the claims and Applicant's remarks have been entered and considered.
Claims 1-2, 4-5, 7, and 9 have been amended. Claim 2 has been cancelled.
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/18/2020, with respect to Claims 1-2 and 4-10 have been fully considered and are persuasive in view of the Examiner’s Amendment provided below.  The Rejections of the Claims have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David P. Emery (Reg. 55154) on 3/10/2021.
The application has been amended as follows: 
IN CLAIM 1

REPLACE 
A rotary electric machine comprising: a stator having a cylindrical shape and including an iron core cylindrical part, multiple teeth that radially inwardly protrude from an inner circumferential wall surface of the iron core cylindrical part; a rotor coaxially disposed with the stator on an  measuring element is disposed in the other gap of the second coil portion.
WITH
A rotary electric machine comprising: a stator having a cylindrical shape and including an iron core cylindrical part, multiple teeth that radially inwardly protrude from an inner circumferential wall surface of the iron core cylindrical part; a rotor coaxially disposed with the stator on an inner circumferential side of the stator; and a temperature measuring element that measures temperature of coils respectively wound around the teeth of the stator, wherein the coil wound around one of the multiple teeth is provided with a gap by making a recess on a part of an outer surface of the coil, and the temperature measuring element is disposed in the gap, wherein the coils includes a first coil having the gap and a second coil that is provided adjacent to the first coil so as to face the gap, and the second coil has another gap that is formed by making a recess on a part of an outer surface facing the gap of the first coil, and the temperature measuring element is disposed in the other gap of the second coil.

IN CLAIM 2

REPLACE

WITH
The rotary electric machine according to claim 1, wherein the temperature measuring element is disposed in contact with both of the first coil and the second coil.

IN CLAIM 4

REPLACE
A rotary electric machine comprising: a stator having a cylindrical shape and including an iron core cylindrical part, multiple teeth that radially inwardly protrude from an inner circumferential wall surface of the iron core cylindrical part; a rotor coaxially disposed with the stator on an inner circumferential side of the stator; and a temperature measuring element that measures temperature of coils respectively wound around the teeth of the stator, wherein the coil wound around one of the multiple teeth is provided with a gap by making a recess on a part of an outer surface of the coil, and the temperature measuring element is disposed in the gap, wherein each of the teeth have a rectangular cross section, the coil is wound around an outside of the rectangular shape, a coil wire that constitutes the coil is wound in at least one of the gaps in a crossing manner to divide the gap into two spaces, and the temperature measuring element is disposed in one of the spaces.
WITH
A rotary electric machine comprising: a stator having a cylindrical shape and including an iron core cylindrical part, multiple teeth that radially inwardly protrude from an inner circumferential wall surface of the iron core cylindrical part; a rotor coaxially disposed with the stator on an 

IN CLAIM 5

REPLACE
The rotary electric machine according to claim 4, wherein one of two coil portions of the coil that are provided in adjacent to each other on adjacent teeth is provided with the space in the gap, and the other coil portion is provided with the other gap that has the same width in an axial direction.
WITH
The rotary electric machine according to claim 4, wherein one of the first and second coils of the coil that are provided in adjacent to each other on adjacent teeth is provided with the space in the gap, and the other coil portion is provided with the other gap that has the same width in an axial direction.

IN CLAIM 9

REPLACE
The rotary electric machine according to claim 2, wherein an insulating member is interposed between one of the first coil portion and the second coil portion , in which the temperature measuring element is disposed in the gap, and facing another of the first coil portion or the second coil portion that is provided so as to face the gap.
WITH
The rotary electric machine according to claim 2, wherein an insulating member is interposed between one of the first coil and the second coil, in which the temperature measuring element is disposed in the gap, and facing another of the first coil or the second coil that is provided so as to face the gap.
END AMENDMENT
Allowable Subject Matter
Claims 1-2 and 4-10 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “A rotary electric machine comprising: a stator having a cylindrical shape and including an iron core cylindrical part, multiple teeth that radially inwardly protrude from an inner circumferential wall surface of the iron core cylindrical part; a rotor coaxially disposed with the stator on an inner circumferential side of the stator; and a temperature measuring element that measures temperature of coils respectively wound around the teeth of the stator, wherein the coil wound around one of the wherein the coils includes a first coil having the gap and a second coil that is provided adjacent to the first coil so as to face the gap, and the second coil has another gap that is formed by making a recess on a part of an outer surface facing the gap of the first coil, and the temperature measuring element is disposed in the other gap of the second coil.”
Claim 4: “A rotary electric machine comprising: a stator having a cylindrical shape and including an iron core cylindrical part, multiple teeth that radially inwardly protrude from an inner circumferential wall surface of the iron core cylindrical part; a rotor coaxially disposed with the stator on an inner circumferential side of the stator; and a temperature measuring element that measures temperature of a coil wound around the teeth of the stator, wherein the coil wound around one of the multiple teeth is provided with a gap by making a recess on a part of an outer surface of the coil, and the temperature measuring element is disposed in the gap , wherein each of the teeth have a rectangular cross section, the coil is wound around an outside of the rectangular shape, a coil wire that constitutes the coil is wound in at least one of the gaps in a crossing manner to divide the gap into two spaces, and the temperature measuring element is disposed in one of the spaces.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-2 and 4-10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Suzuki et al. (US 2015/0078418) teaches a thermistor module having said thermistor inserted in a mold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832